DETAILED ACTION
 This Non-Final Office Action is in response to the application filed on 04/23/2019, the Amendment & Remark filed on 05/05/2022 and the Request for Continued Examination filed on 05/05/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
 
Claim Rejections - 35 USC § 112
	Previous rejection under 35 USC 112 (b) is withdrawn in view of the Amendment filed on 07/01/2022.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6, 8, 10, 12, 15, 16 and 18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the missing step, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

Claims 1 and 12 recite the steps of “determining, by the issuer server in response to receiving the transaction ID validation message within the first pre-defined time period, that generation of a security code is mandatory; generating, by the issuer server, a security code; transmitting, by the issuer server to the payment server, the security code; receiving, by the issuer server from the user device, the security code within a second pre-defined time period, and approving, by the first server in response to receiving the security code within the second pre-defined time period, the online payment transaction. It is unexplained how the security code, which is generated by the issuer server and sent to the payment server, could be received from the user.


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 5, 6, 8, 10, 12, 15, 16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to process and apparatus, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
receiving, by an issuer server from a payment server, an online payment transaction request,
 receiving, by the issuer server from a user device of a user, a transaction identifier (ID) generation request, wherein the transaction ID generation request generated upon selection of a transaction ID generation option by the user in a payment authentication interface associated with the issuer server; 
generating, by the issuer server, a transaction ID valid for the online payment transaction upon reception of the transaction ID generation request;
transmitting, by the issuer server to the payment server, the transaction ID; 
receiving, by the issuer server to the payment server, a transaction ID validation message from a second server associated with the payment network, the transaction ID validation message received in response to the user providing the transaction ID at an application interface associated with the payment server; 
determining, by the issuer server in response to receiving the transaction ID validation message within the first pre-defined time period, that generation of a security code is mandatory;
generating, by the issuer server, a security code;
transmitting, by the issuer server to the payment server, the security code;
receiving, by the issuer server from the user device, the security code within a second pre-defined time period;
approving, by the issuer server in response to receiving the security code with the second pre-defined time period, the online payment transaction.
wherein the security code is a one-time password (OTP).
wherein generating the security code further comprises generating the security code based on one or more pre-defined criteria.
facilitating provision of automatically copying of the transaction ID from the payment authentication interface in a user device to paste the transaction ID in the application interface.
enabling an option for generation of a security code at the payment authentication interface.
an issuer server for facilitating an online payment transaction when a security code cannot be received at a registered mobile number of a user comprising: a processor; a transaction ID generation module operably connected to the processor;
a one-time password generation module operably connected to the processor.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers facilitating payment transaction but for the recitation of generic computer components. That is, other than reciting generic computing language such as, “by a … server”, “from a … server”, “a memory”, “a processor configured to”, “application interface presented on the user device”, “the memory stores processor executable instructions which when executed by the processor causes the issuer server to perform at least”, nothing in the claim elements that precludes the steps from that of a commercial interaction of facilitating payment transaction. For example, but for the “by a … server” language, “receiving, by an issuer server from a payment server, an online payment transaction request” in the context of the claimed invention encompasses one or more person manually receiving a transaction request;
but for the “by a … server” language, “receiving, by the issuer server from a user device of a user, a transaction identifier (ID) generation request, wherein the transaction ID generation request generated upon selection of a transaction ID generation option by the user in a payment authentication interface associated with the issuer server” in the context of the claimed invention encompasses one or more person manually receiving a transaction ID generation request;
but for the “by the … server” language, “generating, by the issuer server, a transaction ID valid for the online payment transaction upon reception of the transaction ID generation request” in the context of the claimed invention encompasses one or more person manually generating a transaction ID upon request;
but for the “by the … server” language, “transmitting, by the issuer server to the payment server, the transaction ID” in the context of the claimed invention encompasses one or more person manually sending the transaction ID to a second entity;
but for the “from a … server” language, “receiving, by the issuer server to the payment server, a transaction ID validation message from a second server associated with the payment network, the transaction ID validation message received in response to the user providing the transaction ID at an application interface associated with the payment server” in the context of the claimed invention encompasses one or more person manually receiving transaction ID validation message;
but for the “by the … server” language, “determining, by the issuer server in response to receiving the transaction ID validation message within the first pre-defined time period, that generation of a security code is mandatory;
generating, by the issuer server, a security code;
transmitting, by the issuer server to the payment server, the security code;
receiving, by the issuer server from the user device, the security code within a second pre-defined time period” in the context of the claimed invention encompasses one or more person manually determining that generation of a security code is mandated, generating a security code, sending the security code to the payment processor and receiving the security from the user for payment authentication;
but for the “by the … server” language, “approving, by the first server, the online payment transaction” in the context of the claimed invention encompasses one or more person manually approving the payment transaction;
but for the “by the … server” language, “generating the security code based on one or more pre-defined criteria” in the context of the claimed invention encompasses one or more person manually generating the security based predefined criteria;
but for the “user device” language, “facilitating provision of automatically copying of the transaction ID from the payment authentication interface in a user device to paste the transaction ID in the application interface” in the context of the claimed invention encompasses one or more person manually copying transaction ID for the user to use later;
but for the “by the … server” language, “enabling an option for generation of a security code at the payment authentication interface” in the context of the claimed invention encompasses one or more person manually allowing an option for generation of a security code in a communication session of with authentication entity. 
If a claim, under its broadest reasonable interpretation, covers a fundamental economic practice, such as facilitating a payment transaction, but for the recitation of certain generic computing components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional element of server (processor) to perform the receiving, generating, facilitating, enabling and performing steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer processor to facilitate a payment transaction amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving and sending request/message over a network. (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec), facilitating automatic copying of transaction ID for pasting, (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.,) and presenting output and receiving input via an interface. (A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. The recited ordered combination of additional elements includes invoking one or more generically recited computer in place of parties of transaction. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1, 5, 6, 8, 10, 12, 15, 16 and 18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
	Previous rejection under 35 USC 103 is withdrawn in view of the Amendment filed on 05/05/2022.

	Response to Arguments
Applicant's arguments filed on 05/05/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that the claims integrate the Judicial Exception into practical application and amount to significantly, the examiner respectfully disagrees. The applicant contended that “the claimed process solves the technical problem of how to provide a computer implement method for facilitating approval of an online transaction when a security code cannot be received at a registered mobile number of a user that includes authenticating the identity of the in such a scenario.” However, the claims simply omitted the step of the user obtaining the generated security code then jumped directly to receiving the security code from the user device. The claimed invention at best pertain an alternative transaction process that bypassed the self-imposed problem that user cannot be received at a registered mobile number of a user but somehow enable the user device to have possession of the security code. It should be further noted that no specific technology arrangement is identified in the claims nor the Remark. Thus, the applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698